EXHIBIT 32: Rule 13a-14(b) Certifications The undersigned officer certifies that this report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, and that the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of China Yili Petroleum Co. A signed original of this written statement required by Section 906 has been provided to China Yili Petroleum Co. and will be retained by China Yili Petroleum Co. and furnished to the Securities and Exchange Commission or its staff upon request. May 16, 2012 /s/ Chunshi Li Chunshi Li (Chief Executive Officer; Chief Financial Officer)
